Name: Council Regulation (EEC) No 2241/88 of 19 July 1988 concerning special measures for the processing of certain varieties of oranges during the 1988/89 marketing year and amending Regulations (EEC) No 2601/69 and (EEC) No 3391/87
 Type: Regulation
 Subject Matter: food technology;  civil law
 Date Published: nan

 26 . 7 . 88 Official Journal of the European Communities No L 198 / 11 COUNCIL REGULATION (EEC) No 2241 / 88 of 19 July 1988 concerning special measures for the processing of certain varieties of oranges during the 1988 / 89 marketing year and amending Regulations (EEC) No 2601 / 69 and (EEC) No 3391 / 87 down for the 1987 / 88 marketing year should therefore be extended to the 1988 / 89 marketing year , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 89 (2 ) thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas Council Regulation (EEC) No 2601 / 69 of 18 December 1969 laying down special measures to encourage the processing of certain varieties of oranges ( 4 ), as last amended by Regulation (EEC) No 3391 / 87 ( 5 ), provides that oranges of the Shamouti variety are , for the 1987 / 88 marketing year and up to a certain quantity , to qualify under the provisions laid down for certain varieties of oranges for processing; Whereas Council Regulation (EEC) No 3391 / 87 of 9 November 1987 concerning special measures for the processing of certain varieties of oranges and amending Regulation (EEC) No 2601 / 69 makes the arrangements provided for by Regulation (EEC) No 2601 / 69 applicable , for Spain and during the 1987 / 88 marketing year , to oranges of the Cadenera , Castellana and Macetera varieties up to a certain quantity ; Whereas the characteristics of the disposal of those varieties continue to obtain ; whereas the provisions laid HAS ADOPTED THIS REGULATION: Article 1 Article 3 ( a ) of Regulation (EEC) No 2601 / 69 is hereby replaced by the following: 'Article 3a During the 1987 / 88 and 1988 / 89 marketing years , Article 1 to 4 shall apply to oranges of the Shamouti variety up to a total quantity of 3 000 tonnes of fresh product per marketing year , to be apportioned between the producer Member States in accordance with the procedure laid down in Article 33 of Regulation (EEC) No 1035 / 72 .'. Article 2 Article 2 ( 1 ) of Regulation (EEC) No 3391 / 87 is hereby replaced by the following : ' 1 . During the 1987 / 88 and 1988 / 89 marketing years , the arrangements provided for in Regulation (EEC) No 2601 / 69 shall apply for Spain to oranges of the Cadenera , Castellana and Macetera varieties for a total quantity of 10 000 tonnes of fresh product per marketing year for all three varieties .'. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1988 For the Council The President Y. POTTAKIS H OJ No C 139 , 30 . 5 . 1988 , p. 59 . ( 2 ) OJ No C 167 , 27 . 6 . 1988 . ( 3 ) OJ No C 175 , 4 . 7 . 1988 , p. 33 . ( 4 ) OJ No L 324 , 27 . 12 . 1969 , p . 21 . ( 5 ) OJ No L 323 , 13 . 11 . 1987 , p. 2 .